DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 in the reply filed on 11/02/2020 is acknowledged.
Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105818353 of record with reference to examiner provided machine translation).
Regarding claim 1, Dong teaches:
A process of producing a hollow resin-molded article using a mold comprising a pair of mold halves (Fig 1-8: mold halves 30, 31; [0002, 0004]), the method comprising steps of:
arranging a cover on an inner wall of one of the mold halves, the cover being premolded and having a shape corresponding to the inner wall (Fig 1: protective cover 2; [0004], ln 32-33);
introducing a thermoplastic resin fusion-weldable to the cover into an inner space between the pair of mold halves so as to form a pair of sheets of thermoplastic resin facing the cover arranged on the inner wall of corresponding one of the pair of mold halves (Fig 1, [0004]);
blowing air into an intermediate space between the pair of sheets of thermoplastic resin to cause each of the pair of sheets of thermoplastic resin to contact the cover arranged on the inner wall of corresponding one of the pair of mold halves, and thereby fusion-welding each of the pair of sheets of thermoplastic resin to the cover arranged on the inner wall of corresponding one of the pair of mold halves (Fig 2-3; [0004]);
closing the pair of mold halves (Fig 2-3; [0004]); and
cooling down the covers and the pair of sheets of thermoplastic resin in a state where the pair of mold halves is closed ([0004]),
wherein the covers and the pair of mold halves are configured such that, in the step of arranging the cover, there is an uncovered portion of the inner wall of each of the pair of mold halves that is not covered by the corresponding cover, and that, in the step of closing the pair of mold halves, there is a mold contact portion of each of the pair of sheets of thermoplastic resin that directly contacts the uncovered portion of the inner wall of corresponding one of the pair of mold halves and the mold contact portions of the pair of sheets of thermoplastic resin are fusion-welded to each other in an overlapping manner (Fig 1-3; [0004]; the plastic edges of blank 19 are compressed together at the edges of the mold where there is no cover since the covers are only located at the corners as shown in Fig 4).
Dong does not explicitly teach arranging a cover on an inner wall of each of the pair of mold halves.
However, Dong teaches placement of the cover on the first mold half in order to produce a protective shell structure in the shape of the mold space ([0002]).  Therefore on of ordinary skill in the art would be motivated to place covers on the second mold half to provide a protective shell structure in the shape of the mold space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the process as taught by Dong to include covers on the second mold half in order to produce a protective shell structure in the shape of the mold space.
Regarding claim 2, Dong teaches the method of claim 1.
Dong further teaches wherein the uncovered portion of the inner wall of each of the pair of mold halves is located on a parting line between the pair of mold halves, and wherein the method further comprises pinching off the pair of sheets of thermoplastic resin along the parting line (Fig 1-3; [0004]; the plastic edges of blank 19 are compressed together at the edges of the mold where there is no cover since the covers are only located at the corners as shown in Fig 4).
Regarding claim 3, Dong teaches the method of claim 1.
wherein the pair of sheets of thermoplastic resin is respectively first and second sheets of thermoplastic resin, wherein, in the step of introducing the thermoplastic resin, the first and second sheets of thermoplastic resin are formed to be opposite to each other with the intermediate space therebetween, wherein the step of blowing air causes the first sheet and the second sheet to be respectively pressed against the inner walls of the pair of mold halves from an inner side of the intermediate space toward an outer side thereof so that a first portion of the first sheet of thermoplastic resin and a second portion of the second sheet of thermoplastic resin are respectively deformed into a first concavity with a first bottom wall portion and a second concavity with a second bottom wall portion in accordance with shapes of the respective inner walls of the pair of mold halves, wherein the step of closing the mold halves causes the first bottom wall portion and the second bottom wall portion to abut each other and to be fusion-welded to each other in the intermediate space, and wherein the first bottom wall portion includes the mold contact portion of the first sheet of thermoplastic resin and the second bottom wall portion includes the mold contact portion of the second sheet of thermoplastic resin (Fig 1-3; [0004]; the plastic edges of blank 19 are compressed together at the edges of the mold where there is no cover since the covers are only located at the corners as shown in Fig 4; each mold half has its own concavity and bottom wall portion edges that are fused together where there is no cover).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claims 2 and 3 above, and further in view of Karsch (US 2013/0193139 of record).
Regarding claim 4, Dong teaches the method of claim 2.
Dong does not explicitly recite wherein the hollow resin-molded article produced by the method is a fuel tank.
In the same field of endeavor regarding blow molding hollow articles, Karsch teaches using blow molding with multiple layers comprising preforms and blow molded sheet material to form fuel tanks in order to provide fuel tanks with beneficial material properties of different composite layers ([0008]).
It would have been obvious to one of ordinary skill in the art to use the method as taught by Dong to produce fuel tanks as taught by Karsch in order to provide fuel tanks with beneficial material properties of different composite layers.
Regarding claim 5, Dong teaches the method of claim 3.
Dong does not explicitly recite wherein the hollow resin-molded article produced by the method is a fuel tank.
In the same field of endeavor regarding blow molding hollow articles, Karsch teaches using blow molding with multiple layers comprising preforms and blow molded sheet material to form fuel tanks in order to provide fuel tanks with beneficial material properties of different composite layers ([0008]).
It would have been obvious to one of ordinary skill in the art to use the method as taught by Dong to produce fuel tanks as taught by Karsch in order to provide fuel tanks with beneficial material properties of different composite layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743